Name: Commission Regulation (EEC) No 3664/84 of 21 December 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 84 Official Journal of the European Communities No L 340/21 COMMISSION REGULATION (EEC) No 3664/84 of 21 December 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 28 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2 OJ No L 101 , 13 . 4 . 1984, p. 25 . No L 340/22 Official Journal of the European Communities 28 . 12. 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63  07.01-67 ex 07.01-68 ex, 07.01-71 ex 07.01-71 07.01-73 07.01-75 ]07.01-77 j 07.01-81 1 07.01-82 j 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 . ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 i 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 Fill ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 Till ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes  Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes , fresh, whole Bananas, fresh Pineapples , fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges, fresh :  Sanguines and semi-sanguines i 1601 4700 804 1386 4696 1425 5369 4886 2638 840 5077 642 4198 897 36346 . 10 543 3149 3249 2737 39816 1097 3415 3299 1092 2069 3800 2284 3269 5621 10996 2066 i 288,31 836.45 144,90 246,77 835,68 253,73 955,49 869.39 469.46 151,46 903.45 114,35 747.10 159,65 6467,30 1 882,67 560,46 578,13 487.11 7113,98 195,24 607,67 587,15 194.40 368,24 676,23 406,46 581,81 1 000,31 1 956,63 372,05 78,66 233,79 39,53 68,97 233,57 70,91 267,06 243,00 131,21 41,41 252,52 31,96 208,81 43,71 1 807,64 520,12 156,65 161,59 136,14 1 966,27 54,57 169,84 164,11 54,33 102,92 189,00 113,61 162,61 279,59 546,88 101,51 i 241,24 716,60 121,24 211,41 715,94 217,37 818,58 744,81 402,19 127,12 774,00 97,96 640,04 134,75 5540,58 1596,15 480,15 495,29 417,31 6023,74 167,27 520,60 503.01 166,55 315,47 579,33 348,22 498,44 856,97 1 676,26 311,31 25,68 74,94 12,90 22,10 74,87 22,73 85,60 77,89 42,06 13.48 80,94 10,24 66,93 14,19 579,43 168,19 50,21 51,79 43,64 633,12 17.49 ' 54,44 52,60 17,41 32,99 60,58 36,41 52,12 89,62 175,30 33,14 i 48241 143517 24246 42341 143385 43534 163941 149168 80548 25423 155012 19620 128185 27018 1 109639 323305 96163 99194 83577 1211715 33499 104263 100741 33355 63181 116025 69740 99825 171631 335712 62253 88,73 . 264,02 44,59 77,89 263,77 80,08 301,59 274,41 148,18 46,67 285,16 36,09 235,81 49,30 2041,34 586.73 176,90 182,48 153,75 2215,74 61,62 191,80 185,32 61,36 116,23 213,44 128,29 183,64 315.74 617,59 114,50 20.95 64.58 10,52 19,05 64,52 19.59 73,77 67,12 36,24 10.96 69,75 8,82 57,68 11,27 499,33 139,86 43,27 44,63 37.60 516,49 15,07 46.91 45,33 15,00 28,43 52,21 31,38 44.92 77,23 151,06 27,03 28 . 12. 84 Official Journal of the European Communities No L 340/23 Code NIMEXE code CCT heading No Description Amount of unit values , per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 ¢ 08.02-09 08.02-15 08.02-19 I 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08..02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 ' B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white T-T- pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots &lt; Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons :  elongated  other Pomegranates Kiwis Khakis Lychees 1496 2148 1350 3205 2471 4406 1853 2426 3150 9552 2941 4973 2220 1797 10830 11634 11414 2803 9 897 22467 3329 540 3065 6838 5247 12710 5433 13905 266,33 382,88 240,30 576,05 439.75 784,14 329,77 431,79 560,58 1 699,68 523.44 884,95 395,03 321,72 1 927,05 2070,28 2031,02 504,88 1 761,20 3997,82 591,82 96,52 545.45 1216,72 933,70 2261,74 966,76 2474,35 74,44 106,49 67,16 158,98 122,91 219,17 92.17 120,68 156,68 475.07 146,30 247,34 110,41 88,80 538,62 578,65 567,68 137,76 492,26 1 117,41 163,87 26,68 152,45 340.08 260,97 632,16 270,21 691,59 228,17 326,11 205,87 488 ,U 376,73 671,78 282,52 369,91 480,25 1456,13 448,43 758,14 338,42 272,19 1 650,92 1 773,62 1 739,99 422,46 1 508,83 3424,96 502,64 81,73 467,29 1 042,37 799,91 1 937,65 828,23 2119,79 23,86 34,23 21.53 51,34 39,39 70,25 29.54 38,68 50,22 152,28 46,89 79,28 35,39 28,80 172,65 185,48 181,96 44,97 157,79 358,18 52,82 8,59 48,86 109,01 83,65 202,63 86,61 221,68 45697 65686 41231 97928 75451 134541 56582 74085 96 183 291627 89810 151837 67778 55089 330 638 355212 348477 84480 302182 685934 101773 16441 93 586 208 762 160202 388 062 165873 424542 84,06 120,12 75,85 179.14 138,80 247,51 104,09 136,29 176,94 536,49 165,22 279,32 124,68 100,20 608,25 653,46 641,07 155,38 555,91 1 261,88 184,63 30,06 172,16 384,05 294,71 713,89, 305.15 781,01 20,56 28,77 18,55 41.40 33,95 60,54 25,46 33,33 43,28 131,23 40.41 68,32 30,49 23,95 148,78 159,84 156,81 36,68 135,97 308,66 43,45 7,00 42,11 93,94 72,09 174,62 ' 74,64 191,04